Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the flowchart in Figure 12 is not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The specification is objected to because of the following informalities: the phrase “by means of Bluetooth, wife, etc.,” in paragraph 0043 should instead read “by means of Bluetooth, Wi-Fi, etc.,”. Appropriate correction is required.
Additionally, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3 and are objected to because of the following informalities:  the phrase ".  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase " should instead read “the actuated gas flow”.  Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 stateswhen all of the switches are in the open position”. However, Paragraph 0071 of the specification states that the control unit is configured to be deactivated “when all the activated switches . . . stop being activated”. There is no mention of the control unit exclusively deactivating under the circumstances disclosed in the claim in the written description, such that the control unit is configured to be deactivated only when all the switches are in the open position. Thus, Claim 15 is not adequately supported by the written description. For the purposes of this rejection, the examiner interprets the claim as disclosing one of three circumstances under which the control unit deactivates, as disclosed in paragraph 0040 of the specification, rather than the only circumstance under which is deactivates. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 20160348916 A1) in view of Plein et al (US 2304200 A).
Regarding Claim 1, French teaches a gas cooking appliance (Figure 1B, 100) comprising: 
a plurality of gas burners that are each configured to produce a flame (Figure 1B, 170a-d); 
an electrode associated with each burner (Figure 1B, 120, see also paragraph 0014) that when activated is configured to ignite the flame (paragraph 0014); 
a flame sensor associated with each burner (Figure 1B, 140) that is configured to produce a flame detection signal (Paragraph 0022, “detection signal” sent to the flame sensor 140), the flame detection signal being a flame presence detection signal (Paragraph 0022) or a flame absence detection signal (Paragraphs 0022 and 0024, absence signal generated by a lack of rectification via the flame) that are respectively indicative of a presence and absence of the flame (Paragraph 0024); 
a gas flow regulating valve associated with each burner (Figure 1B, valves 110a-d associated with burners 170a-d) that is configured to regulate a gas flow to the burner (paragraph 0015), the gas flow regulating valve being located in a gas flow path between a gas supply conduit and the burner (Figure 1B, see also paragraph 0015), the gas valve transitional between first and second positions (Figure 1C, positions of valves 110 disclosed in paragraph 0017), in the first position gas flow to the burner is prevented (paragraph 0017, gas valve in a closed position) and in the second position gas flow is provided to the burner (paragraph 0017, gas valve in the open position); 
an actuator (Figure 1D) including a switch that transitions between open and closed positions (Figure 1A, switch 118, opening/closing disclosed in paragraph 0018); and 
a control unit (Figure 1B, control circuit 150) electrically powered at a first voltage (Paragraph 0019), and electrically connected to the electrodes, the flame sensors, and the switch (Figure 1B, electrical connection of 150 to 110, 120, and 140), the control unit configured to be activated upon the switch assuming the closed position and to then activate the electrode and the flame sensor (Paragraph 0018), the control unit configured to receive the flame detection signal to determine the presence or absence of the flame (Paragraph 0022).
French teaches wherein a control unit monitors a flame detection signal on each of a first repeating first time cycle (Figure 2, 10-second time cycle 230). However, French does not teach wherein a single control unit is configured to monitor the flame detection signals of each of the flame sensors one at a time during each of a repeating first time cycle.
However, Plein et al teaches a safety control mechanism (Page 1, lines 3-4) wherein a single control unit (“central control system” disclosed in Page 1, lines 19-20) is configured to monitor the flame detection signals from a plurality of flame sensors (Figure 1, 55, see also ‘sensing devices’ disclosed in Page 7, lines 41-43) one at a time (‘sequential control’ disclosed in Page 7, lines 46-47) during a repeating time cycle (Page 6, line 8, “time interval” for disclosed detector circuit). 
In view of the teachings of Plein et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the gas safety system of French to include a master control unit that operates based on the input from the plurality of flame sensors disclosed and monitor the flame detection signals from each flame sensor sequentially to reduce the cost of the gas appliance by reducing the number of necessary control units, which are typically the more expensive elements in the full assembly (see Plein et al Page 1, lines 23-28).
Regarding Claim 9, French in view of Plein et al teaches wherein the gas flow regulating valves are manually operated valves (French Paragraph 0018, “valve 110 is opened by physical manipulation. . .”).
Regarding Claim 10, French teaches a gas cooking appliance (Figure 1B, 100) comprising: 
a plurality of gas burners that are each configured to produce a flame (Figure 1B, 170a-d); 
an electrode associated with each burner (Figure 1B, 120, see also paragraph 0014) that when activated is configured to ignite the flame (paragraph 0014); 
a flame sensor associated with each burner (Figure 1B, 140) that is configured to produce a flame detection signal (Paragraph 0022, “detection signal” sent to the flame sensor 140), the flame detection signal being a flame presence detection signal (Paragraph 0022) or a flame absence detection signal (Paragraphs 0022 and 0024, absence signal generated by a lack of rectification via the flame) that are respectively indicative of a presence and absence of the flame (Paragraph 0024);
a gas flow regulating valve associated with each burner (Figure 1B, valves 110a-d associated with burners 170a-d) that is configured to regulate a gas flow to the burner (paragraph 0015), the gas flow regulating valve being located in a gas flow path between a gas supply conduit and the burner (Figure 1B, see also paragraph 0015), the gas valve transitional between first and second positions (Figure 1C, positions of valves 110 disclosed in paragraph 0017), in the first position gas flow to the burner is prevented (paragraph 0017, gas valve in a closed position) and in the second position gas flow is provided to the burner (paragraph 0017, gas valve in the open position);  
an actuator associated with each gas flow regulating valve (Figure 1C), each actuator including a switch that transitions between open and closed positions (Figure 1A, switch 118, opening/closing disclosed in paragraph 0018), the switch being in the open position when the gas flow regulating valve is in the first position (Paragraph 0033, switch is open while the valve is in the open position), the switch being in the closed position when the gas flow regulating valve is in the second position (Paragraph 0018, switch is closed “while the valve 110 is open, such as any position from LO to HI”); and 
a control unit (Figure 1B, control circuit 150) electrically powered at a first voltage (Paragraph 0019), and electrically connected to the electrodes, the flame sensors, and the switches (Figure 1B, electrical connection of 150 to 110, 120, and 140), the control unit configured to be activated upon one of the switches assuming the closed position (Paragraph 0018) and to then activate the electrodes and the flame sensors (Paragraph 0018), the control unit configured to receive the flame detection signals to determine the presence or absence of the flame (Paragraph 0022).
French teaches wherein a control unit monitors a flame detection signal on each of a first repeating first time cycle (Figure 2, 10-second time cycle 230). However, French does not teach wherein a single control unit is configured to monitor the flame detection signals of each of the flame sensors one at a time during each of a repeating first time cycle.
However, Plein et al teaches a safety control mechanism (Page 1, lines 3-4) wherein a single control unit (“central control system” disclosed in Page 1, lines 19-20) is configured to monitor the flame detection signals from a plurality of flame sensors (Figure 1, 55, see also ‘sensing devices’ disclosed in Page 7, lines 41-43) one at a time (‘sequential control’ disclosed in Page 7, lines 46-47) during a repeating time cycle (Page 6, line 8, “time interval” for disclosed detector circuit). 
In view of the teachings of Plein et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the gas safety system of French to include a master control unit that operates based on the input from the plurality of flame sensors disclosed and monitor the flame detection signals from each flame sensor sequentially to reduce the cost of the gas appliance by reducing the number of necessary control units, which are typically the more expensive elements in the full assembly (see Plein et al Page 1, lines 23-28).
Regarding Claim 11, French in view of Plein et al teaches wherein the gas flow regulating valves are manually operated valves (French Paragraph 0018, “valve 110 is opened by physical manipulation. . .”).
Regarding Claim 13, French in view of Plein et al teaches wherein the control unit is configured to activate only the electrodes associated with the switches that are in the closed position (French paragraph 0022). 
Regarding Claim 14, French in view of Plein et al teaches wherein the control unit is configured to monitor only the flame detection signals of the flame sensors associated with the switches in the closed position (French Paragraph 0020, operation of control unit 150 is contingent on activation of switch 118).
Regarding Claim 16, French in view of Plein et al teaches wherein the control unit is configured to deactivate the electrodes upon receiving from an associated flame sensor a flame presence detection signal (French Paragraph 0035).
Regarding Claim 17, French in view of Plein et al teaches wherein the control unit is configured to again activate the electrodes for a determined time period upon receiving from an associated flame sensor a flame absence detection signal (French Paragraph 0031).
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Plein et al and in further view of Shah (US 5018964 A).
Regarding Claim 2, French in view of Plein et al teaches wherein the control unit is electrically powered by at least one battery (French Figure 1B, 152), but does not explicitly teach wherein said battery is powered at the first voltage.
However, Shah teaches a control unit (Figure 1, 20) electrically powered by at least one battery (Figure 1, 25) at a first voltage (Column 2, lines 53-56). 
In view of the teachings of Shah, one of ordinary skill in the art at the time of the invention would be motivated to modify the battery of French in view of Plein et al to include a battery supplying power at the disclosed first voltage to enable the system taught by French in view of Plein et al to operate entirely off of the battery without a loss in system performance.
Regarding Claim 22, French in view of Plein et al teaches wherein the control unit is electrically powered by at least one battery (French Figure 1B, 152), but does not explicitly teach wherein said battery is powered at the first voltage.
However, Shah teaches a control unit (Figure 1, 20) electrically powered by at least one battery (Figure 1, 25) at a first voltage (Column 2, lines 53-56). 
In view of the teachings of Shah, one of ordinary skill in the art at the time of the invention would be motivated to modify the battery of French in view of Plein et al to include a battery supplying power at the disclosed first voltage to enable the system taught by French in view of Plein et al to operate entirely off of the battery without a loss in system performance.
Claims 3-4 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Plein et al and in further view of Witham et al (US 5575638 A) and Ohara et al (JP H0674443 A).
Regarding Claim 3, the combination as applied to independent claim 1, French in view of Plein et al, teaches wherein a control unit (French Figure 1A, 150) is configured to generate detection voltage signals (French Paragraph 0022), however, French in view of Plein et al does not teach wherein the voltage signals are at a second voltage greater than the first voltage. 
However, Witham et al teaches a control unit (Figure 3, 42) powered at a first voltage (Column 5, lines 25-26, “generates 5 volts DC required for operating the digital microcontroller”) wherein the control unit is configured to generate voltage signals (Column 5, lines 21-22, “provides . . . 120 volt DC rectifier output to . . . the gas solenoid”) at a second voltage greater than the first voltage (Column 5, comparison of supply and signal voltages in lines 21-25). 
In view of the teachings of Witham et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the gas control system of French in view of Plein et al to include voltage signals at a higher voltage than the supplied voltage to power the controller to ensure electrical signals can be easily identified by the control system.
Moreover, French in view of Plein et al does not teach the control unit including a multiplexer that is configured to sequentially send the detection voltage signals to the flame sensors and to sequentially receive in response the flame detection signals from the flame sensors to monitor the presence or absence of the flame.
However, Ohara et al teaches a control unit (Figure 1, 23) including a multiplexer (Figure 2, 25) that is configured to sequentially send the detection voltage signals to the flame sensors (Figure 2, voltage connection formed by microcontroller 25 operating switches 20, 21, 22) and to sequentially receive in response the flame detection signals from the flame sensors to monitor the presence or absence of the flame (Figure 2, electromotive force generated by thermocouples 4, 5, and 6 sent to microcontroller 25).
In view of the teachings of Ohara et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the control unit of French in view of Plein et al to include a controller with a multiplexer used to manage the sending and reception of voltage signals to better facilitate the serial monitoring of flames at multiple gas burners, such that a single control unit can control the plurality of burners on an appliance.
Regarding Claim 20, the combination as applied to independent claim 10, French in view of Plein et al, teaches wherein a control unit (French Figure 1A, 150) is configured to generate detection voltage signals (French Paragraph 0022), however, French in view of Plein et al does not teach wherein the voltage signals are at a second voltage greater than the first voltage.
However, Witham et al teaches a control unit (Figure 3, 42) powered at a first voltage (Column 5, lines 25-26, “generates 5 volts DC required for operating the digital microcontroller”) wherein the control unit is configured to generate voltage signals (Column 5, lines 21, “provides . . . 120 volt DC rectifier output to . . . the gas solenoid”) at a second voltage greater than the first voltage (Column 5, voltage comparison in lines 20-21).
In view of the teachings of Witham et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the gas control system of French in view of Plein et al to include voltage signals at a higher voltage than the supplied voltage to power the controller to ensure electrical signals can be easily identified by the control system.
Moreover, French in view of Plein et al does not teach the control unit including a multiplexer that is configured to sequentially send the detection voltage signals to the flame sensors and to sequentially receive in response the flame detection signals from the flame sensors to monitor the presence or absence of the flame.
However, Ohara et al teaches a control unit (Figure 1, 23) including a multiplexer (Figure 2, 25) that is configured to sequentially send the detection voltage signals to the flame sensors (Figure 2, voltage connection formed by microcontroller 25 operating switches 20, 21, 22) and to sequentially receive in response the flame detection signals from the flame sensors to monitor the presence or absence of the flame (Figure 2, electromotive force generated by thermocouples 4, 5, and 6 sent to microcontroller 25).
In view of the teachings of Ohara et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the control unit of French in view of Plein et al to include a controller with a multiplexer used to manage the sending and reception of voltage signals to better facilitate the serial monitoring of flames at multiple gas burners, such that a single control unit can control the plurality of burners on an appliance.
Regarding Claim 4, French in view of Plein et al, Witham, and Ohara et al teaches wherein the control unit is configured to generate ignition voltage signals (Witham et al Column 5, lines 21 “power supplied to the reignitor”) at a third voltage greater than the first voltage (Witham et al Column 5, lines 20-21) and to send the ignition voltage signals to the electrodes (Witham et al Figure 2, 48) for the purpose of igniting the flame in the burners (Witham Column 5, lines 53, reignitor is “capable of sparking”).
Regarding Claim 21, French in view of Plein et al, Witham, and Ohara et al teaches wherein the control unit is configured to generate ignition voltage signals (Witham et al Column 5, lines 21 “power supplied to the reignitor”) at a third voltage greater than the first voltage (Witham et al Column 5, lines 20-21) and to send the ignition voltage signals to the electrodes (Witham et al Figure 2, 48) for the purpose of igniting the flame in the burners (Witham Column 5, lines 53, reignitor is “capable of sparking”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Plein et al and in further view of Mery (US 20200256561 A1).
Regarding Claim 8, French in view of Plein et al does not teach wherein, when activated, the control unit is configured to be deactivated when after receiving a flame presence detection signal from at least one flame sensor the control unit receives a flame absence detection signal from all the flame sensors, the control unit being configured to deactivate a time period after receiving the flame absence detection signal.
However, Mery teaches wherein, when activated, a control unit (Figure 3, 302) is configured to be deactivated when after receiving a flame presence detection signal from at least one flame sensor the control unit (Paragraph 0081) receives a flame absence detection signal from all the flame sensors (Paragraph 0081, “no flame” signal received after “flame on” signal), the control unit being configured to deactivate a time period after receiving the flame absence detection signal (Paragraph 0083, deactivation occurs after controller 302 receives a “no flame” signal).
In view of the teachings of Mery, one of ordinary skill in the art at the time of the invention would be motivated to modify the flame detection system of French in view of Plein et al to deactivate the controller when flame absence detection signals are received from all flame sensors to reduce power consumption by the control unit, such that the control unit is not powered when the appliance is not in use.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Plein et al and in further view of Gulkanat (US 20100304315 A1).
Regarding Claim 12, French in view of Plein et al teaches wherein in a first range of actuation of the actuator gas flow to the burner is regulated through the gas flow regulating valve (French paragraph 0018, LO to HI range of rotation of actuator in Figure 1C), but does not teach the switch assuming the closed position within a second range of actuation of the actuator, the second range of actuation being less than or equal to the first range of actuation.
However, Gulkanat teaches a first range of actuation of the actuator gas flow to a burner (Page 5, “displacement range”  of actuator 310 disclosed in Gulkanat Claim 4) through a gas flow regulating valve (Figure 3, 300), and a second range of actuation (Page 5, “displacement range” disclosed in Gulkanat Claim 4) wherein a switch assumes a closed position within the second range (Page 5, switch in Figure 3, 312 is opened and closed “at least a portion of the displacement range” in Gulkanat Claim 4), the second range of actuation being less than or equal to the first range of actuation (Page 5, “portion” indicates the range of actuation smaller than the range of actuation for the actuator). 
In view of the teachings of Gulkanat, one of ordinary skill in the art at the time of the invention would be motivated to modify the actuation of the gas flow valves of French in view of Plein et al to include the related ranges of actuation taught by Gulkanat to improve the connection between the switch and the gas flow, such that ignition and signaling via the control unit taught by French occurs during an appropriate level of gas flow.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Plein et al and in further view of Aleardi et al (US 20100043773 A1).
Regarding Claim 15, French in view of Plein et al does not teach wherein when the control unit is activated, the control unit is configured to be deactivated only when all of the switches are in - 26 -the open position.
However, Aleardi et al teaches a control device (Figure 5, 26) wherein, when the device is activated, the device is configured to be deactivated only when a switch is in an open position (Figure 5, open switch 19 causes deactivation of control circuit, see also Paragraph 0038).
In view of the teachings of Aleraldi et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the control unit of French in view of Plein et al to include deactivation when the switches in the apparatus are open to reduce energy consumption by the apparatus when the burners are not in use.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Plein et al and in further view of Fernandez et al (US 20050019716 A1).
Regarding Claim 18, the combination as applied to independent claim 10, French in view of Plein et al, does not teach wherein, when activated the control unit is configured to be deactivated when the flame presence detection signal of one of the flame sensors is received in the control unit for a first time period.
However, Fernandez teaches wherein, when activated a control unit (Figure 1, 6) is configured to be deactivated (Paragraph 0034, system shutdown) when the flame presence detection signal of one of the flame sensors is received in the control unit for a given time period (Paragraph 0036).
In view of the teachings of Fernandez, one of ordinary skill in the art at the time of the invention would be motivated to modify the control unit of French in view of Plein et al to deactivate after a time period of inactivity to make the operation of the gas burners safer by reducing the risk of a gas leak or premature activation of an igniter or pilot flame.
Regarding Claim 19, French in view of Plein et al does not teach wherein when the control unit is activated the control unit is configured to be deactivated upon receiving a flame absence detection signal from a flame sensor after a predetermined period of time after a reignition of the flame is attempted.
However, Fernandez et al teaches wherein when a control device (Figure 1, assembly of 5 and 6) is activated (Figure 1, activation via switch 10) the control device is configured to be deactivated (Paragraph 0034, system shutdown) upon receiving a flame absence detection signal from a flame sensor (Figure 1, 3) after a predetermined period of time after a reignition of the flame is attempted (Paragraph 0034, system shutdown is initiated after reignintion is attempted).
In view of the teachings of Fernandez et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the control unit of French in view of Plein et al to deactivate the unit when there is an absence of a flame at a burner after re-ignition is attempted to provide a means of preventing premature system shutoff and lockout in cases where the burner flame is accidentally extinguished.
Allowable Subject Matter
Claims 5-7 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the combination as applied to claim 4, French in view of Plein et al, Witham, and Ohara et al, does not teach wherein the sending of the ignition voltage signal, the sending of the detection voltage signal, and the reception of the flame detection signal are carried out in a serial manner in second time cycles, the sum of the second time cycles being less than a single first time cycle.
With regards to the features not taught by French in view of Plein et al, Witham, and Ohara et al, there is no reference or combination of references which the prior art combination may be considered in view of that renders all of the limitations of the claim obvious to one of ordinary skill in the art at the time of filing. 
Claims 6 and 7 are considered allowable by virtue of dependency on Claim 5. 
Regarding Claim 23, the combination as applied to claim 21, French in view of Plein et al, Witham, and Ohara et al, does not teach wherein the sending of the ignition voltage signal, the sending of the detection voltage signal, and the reception of the flame - 27 -detection signal are carried out in a serial manner in second time cycles, the sum of the second time cycles being less than a single first time cycle.
With regards to the features not taught by French in view of Plein et al, Witham, and Ohara et al, there is no reference or combination of references which the prior art combination may be considered in view of that renders all of the limitations of the claim obvious to one of ordinary skill in the art at the time of filing. 
Claims 24 and 25 are considered allowable by virtue of dependency on Claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK P YOST/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762